Exhibit 10.3

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of May 5, 2016 by
and among William J. McIver (the “Executive”), Bar Harbor Bankshares, a bank
holding company (“Buyer”), Bar Harbor Bank & Trust, a wholly-owned subsidiary of
Buyer (“Buyer Bank”), Lake Sunapee Bank Group, a bank holding company
(“Seller”), and Lake Sunapee, FSB, a wholly-owned subsidiary of Seller (“Seller
Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of May 5, 2016 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Executive desire to
enter into this Agreement, which shall supersede the Change of Control Agreement
by and among New Hampshire Thrift Bancshares (Seller’s former name), Seller Bank
and the Executive, dated February 14, 2013 (the “Change of Control Agreement”),
effective immediately prior to the Effective Time of the Merger, and in lieu of
any rights and payments under the Change of Control Agreement, the Executive
shall be entitled to the rights and payments set forth herein.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

1. Settlement Amount.

1.1 Change of Control Agreement Amount. On the Closing Date, provided the
Executive has remained employed with the Seller and Seller Bank to and including
the Closing Date, Seller shall, or shall cause an affiliate to, pay to the
Executive a lump-sum cash amount equal to the total of $845,000, in full
satisfaction of the payment obligations of Seller and Seller Bank under the
Change of Control Agreement, less applicable tax withholdings (the total of such
sum, the “Change of Control Agreement Amount”) with such amount to be further
reduced pursuant to Section 1.2 hereof as may be needed.

For the avoidance of doubt, the payment of the Change of Control Agreement
Amount under this Agreement shall not release Buyer, Buyer Bank, Seller, or
Seller Bank, as applicable, from any of the following obligations:
(a) obligations to pay to the Executive accrued but unpaid wages, and make
payments for accrued but unused vacation, earned up to the Effective Time of the
Merger to the extent required by applicable law; (b) the payment of any of the
Executive’s vested benefits under the tax-qualified and non-qualified plans of
Seller or Seller Bank, including any benefits that become vested as a result of
the Merger; (c) obligations regarding accelerated vesting of equity awards, if
any, under any equity awards granted by Seller to the Executive and outstanding
immediately prior to the Effective Time; (d) the payment of any of the
Executive’s vested benefits under any salary continuation agreement between the
Executive and the Seller or Seller Bank; (e) obligations regarding vested
benefits under a supplemental executive retirement plan; (f) any change in
control protection or change in control



--------------------------------------------------------------------------------

rights in any bank-owned life insurance policy held by Seller Bank on the life
of the Executive; (g) the payment of the Merger Consideration with respect to
the Executive’s common stock of Seller as contemplated by Section 2.01 of the
Merger Agreement; or (h) rights to indemnification under applicable corporate
law, the organizational documents of Seller or Seller Bank, as an insured under
any director’s and officer’s liability insurance policy new or previously in
force, or pursuant to Section 5.12 of the Merger Agreement.

1.2 Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the Change of Control Agreement Amount provided for in this
Agreement, together with any other payments which the Executive has the right to
receive from Buyer, Buyer Bank, Seller, Seller Bank, or any corporation which is
a member of an “affiliated group” (as defined in Code Section 1504(a), without
regard to Code Section 1504(b)) of which Buyer, Buyer Bank, Seller, or Seller
Bank is a member, would constitute an “excess parachute payment” (as defined in
Code Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced
to the extent necessary to ensure that no portion of such payments will be
subject to the excise tax imposed by Code Section 4999. It is hereby understood
that the Change of Control Agreement Amount as determined under this Section 1.2
will be subject to further adjustment upon the consummation of the Merger. Any
determination required under this Section 1.2 shall be made by Seller and Buyer
and their respective tax advisors, whose determination shall be conclusive and
binding upon the Executive, Seller, and Seller Bank, and it is hereby understood
that such determination will follow the same methodology for calculating the
Code Section 280G limitation in order to avoid an “excess parachute payment” as
provided in Seller Bank Disclosure Schedule 3.18(f) to the Merger Agreement.

1.3 No Further Adjustment. The parties hereby agree that the Change of Control
Agreement Amount as determined in the manner provided under Section 1.1 and
Section 1.2 hereof is final and binding on all parties and shall not otherwise
be subject to further adjustment.

1.4 Employment with Buyer. Buyer and Buyer Bank agree to employ the Executive
following the Closing Date, and the Executive hereby agrees to such continued
employment, the terms of which shall be memorialized in an employment agreement
effective as of the Closing Date.

1.5 Complete Satisfaction. In consideration of the payment of the Change of
Control Agreement Amount, the employment by Buyer and/or Buyer Bank following
the Closing Date and the other provisions of this Agreement, the Executive,
Buyer, Buyer Bank, Seller, and Seller Bank hereby agree that effective
immediately following the Effective Time of the Merger, the Executive agrees
that the full payment of the Change of Control Agreement Amount, as determined
in accordance Section 1.1 and Section 1.2, shall be in complete satisfaction of
all rights to payments due to Executive under the Change of Control Agreement.

2. Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To that end, Executive, Buyer, Seller, and Seller Bank
agree that the payment described in Section 1 is intended to be excepted from
compliance with Code Section 409A as a short-term deferral



--------------------------------------------------------------------------------

pursuant to Treasury Regulation Section 1.409A-1(b)(4). None of Buyer, Buyer
Bank, Seller, or Seller Bank make any representations or warranties that the
payments provided under this Agreement comply with, or are exempt from,
Section 409A, and in no event shall any of Buyer, Buyer Bank, Seller, or Seller
Bank be liable for any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

3. General.

3.1 Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.

3.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Buyer, Buyer Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

3.3 Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may withhold from
any amounts payable under this Agreement such federal, state, or local taxes as
may be required to be withheld pursuant to applicable law or regulation.

3.4 Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of New Hampshire,
without reference to its principles of conflicts of law, except to the extent
that federal law shall be deemed to preempt such state laws.

3.5 Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be obligated
to make, and Executive shall have no right to receive, any payment under this
Agreement which would violate any law, regulation, or regulatory order
applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at the
time such payment is due, including, without limitation, Section 1828(k)(1) of
Title 12 of the United States Code and any regulation or order thereunder of the
Federal Deposit Insurance Corporation.

3.6 Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that he has been advised to consult with an attorney prior to executing this
Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:

/s/ William J. McIver

William J. McIver

LAKE SUNAPEE BANK GROUP

By:  

/s/ Stephen R. Theroux

Name   : Stephen R. Theroux Title:   President and Chief Executive Officer  

LAKE SUNAPEE BANK, FSB

By:  

/s/ Stephen R. Theroux

Name:   Stephen R. Theroux Title:   President and Chief Executive Officer

BAR HARBOR BANKSHARES

By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer

BAR HARBOR BANK & TRUST

By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer  

[SIGNATURE PAGE TO THE MCIVER SETTLEMENT AGREEMENT]